MEMORANDUM **
Appellant’s motion for appointment of counsel is denied. No motions for reconsideration, clarification, or modification of this denial shall be filed or entertained.
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). *691The district court properly dismissed the action because Whitney did not properly exhaust administrative remedies before filing his complaint in federal court. See Ngo v. Woodford, 539 F.3d 1108, 1110 (9th Cir.2008).
Accordingly, we summarily affirm the district court’s judgment.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.